CLD-178                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 13-4047
                                     ___________

                                 JOSEPH BREELAND,
                                                Appellant

                                           v.

                      DEBRA WAPPLES; BRAD WAPPLES, SR.
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 5:12-cv-00898)
                    District Judge: Honorable James Knoll Gardner
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 12, 2014

             Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                           (Opinion filed February 21, 2014)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Joseph Breeland appeals pro se from the District Court’s dismissal of his amended

complaint filed pursuant to 42 U.S.C. § 1983. For the reasons that follow, we will

summarily affirm.
                                             I.

       In 2012, Breeland filed a complaint in the District Court against his former foster

parents, Debra Wapples and Brad Wapples, Sr. (“the Wapples”). The complaint alleged

that, during the time that Breeland lived in the Wapples’ Pennsylvania home, they

sexually, physically, and mentally abused him in violation of his rights under the United

States Constitution and Pennsylvania law. Upon screening the complaint, the District

Court directed Breeland to file an amended complaint that provided more information

about “(1) the Mentor of Lehigh Valley program [(the alleged program through which

Breeland was placed in the Wapples’ home)], (2) the process that led to his placement in

the home of the [Wapples], and (3) how his counselor [(to whom the complaint referred)]

was involved in his case.” (Dist. Ct. Order entered Mar. 27, 2012, at 2.)

       Several months later, Breeland filed an amended complaint against the Wapples.

This new pleading sought relief under § 1983 (but not under state law), alleging that the

Wapples had subjected him to cruel and unusual punishment in violation of the Eighth

Amendment. In light of these allegations, Breeland sought damages, as well as

declaratory and injunctive relief.

       The Wapples subsequently moved to dismiss Breeland’s amended complaint for

failure to state a claim upon which relief can be granted. On September 24, 2013, the

District Court granted that motion and dismissed the amended complaint without further

leave to amend. The District Court explained that, “[i]n order to state a claim under 42

U.S.C. § 1983, plaintiff must allege that he was deprived of a federal constitutional or
                                             2
statutory right by a state actor.” (Dist. Ct. Order entered Sept. 24, 2013, at 3 n.1 (citing

Benn v. Universal Health Sys., Inc., 371 F.3d 165, 169-70 (3d Cir. 2004)).) The court

went on to conclude that, in light of this Court’s decision in Leshko v. Servis, 423 F.3d

337, 347 (3d Cir. 2005), where we held that “foster parents in Pennsylvania are not state

actors for purposes of liability under § 1983,” Breeland could not state a claim for relief

against the Wapples under § 1983.

       Breeland now appeals from the District Court’s dismissal of his amended

complaint.

                                              II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review over the District Court’s decision to grant the Wapples’ motion to

dismiss, see Connelly v. Steel Valley Sch. Dist., 706 F.3d 209, 212 (3d Cir. 2013), and

we review the court’s decision not to afford Breeland further leave to amend for abuse of

discretion, see id. at 217. In reviewing a district court’s dismissal for failure to state a

claim, “we must accept all factual allegations as true, construe the [amended] complaint

in the light most favorable to the plaintiff, and determine whether, under any reasonable

reading of the [amended] complaint, the plaintiff may be entitled to relief.” Fleisher v.

Standard Ins. Co., 679 F.3d 116, 120 (3d Cir. 2012) (internal quotation marks omitted).

       Having carefully considered Breeland’s arguments in support of his appeal, and

for the reasons given by the District Court, we agree with the court’s decision to dismiss


                                               3
his amended complaint without affording him further leave to amend.1 We note that our

decision here does not prevent Breeland from pursuing, in the proper forum, any state law

claims that he may have raised in his original complaint but did not reallege in his

amended complaint. We take no position on his likelihood of prevailing on any such

claims.

       Because this appeal does not present a substantial question, we will summarily

affirm the District Court’s September 24, 2013 order. See 3d Cir. I.O.P. 10.6.




1
  Breeland’s amended complaint alleged that Debra Wapples is “employed” through
Mentor of Lehigh Valley (“Mentor”). In his opposition to the Wapples’ motion to
dismiss, he alleged that the Wapples “are citizens, [p]rivate, independently contracted by
Mentor,” and “[p]rivate employee[s] of Mentor’s agency.” Finally, Breeland’s “Brief in
Argument to Appeal” alleges that the Wapples “work” for Mentor. We presume that the
Wapples’ alleged affiliation with Mentor was/is simply in their role as foster parents. But
even if Breeland intended these allegations to refer to some additional link between the
Wapples and Mentor, and even if we were to attempt to make sense of Breeland’s
allegation that Mentor “is a [p]rivately state owned/operated agency,” there would still be
no reason to disturb the District Court’s decision because there is no indication that
Breeland can allege facts demonstrating that there was “‘such a close nexus between the
State and the challenged action that seemingly private behavior may be fairly treated as
that of the State itself.’” Leshko, 423 F.3d at 339 (quoting Brentwood Acad. v. Tenn.
Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)).
                                             4